Citation Nr: 0817767	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a right ankle 
sprain.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from September 1981 to August 
1985, and from November 1988 to February 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO denied service connection for degenerative disc 
disease of the lumbar spine, right ankle sprain and bilateral 
carpal tunnel syndrome.  The veteran filed a notice of 
disagreement (NOD) in August 2004, and the RO issued a 
statement of the case (SOC) in March 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2005.

In response to the veteran's request for a hearing before a 
Veterans Law Judge at the RO, a January 2008 letter informed 
him and his representative that the hearing was scheduled in 
March 2008.  The record reflects that the veteran failed to 
report for his scheduled hearing, and that he has not 
requested rescheduling of the hearing.

The Board's decision on the claim for service connection for 
degenerative disc disease of the lumbar spine is set forth 
below.  The claims for service connection for right ankle 
sprain and for bilateral carpal tunnel syndrome are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  No back disability was shown in service or for many years 
thereafter, and there is no competent evidence of a nexus 
between the back disability diagnosed post service and the 
veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. §§ 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a pre-rating April 2004 letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for degenerative disc disease of the lumbar spine, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
Hence, this letter - which meets Pelegrini's content of 
notice requirements - also meets the VCAA's timing of notice 
requirement.

The Board notes that the veteran has not been provided 
specific notice regarding the assignment of disability 
ratings and effective dates; however, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
Because the Board's decision herein denies the claim for 
service connection, no disability rating or effective date is 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records and post-service private medical 
records, as well VA outpatient treatment (VAOPT) records.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his family and representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the April 2004 notice of 
the RO, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

On his March 2004 claim for benefits, the veteran stated that 
he had injured his back in a motor vehicle accident in 1985 
while on leave just prior to the end of his first period of 
active service.  He stated that he had just shaken it off and 
completed his enlistment.  He noted that he has received 
treatment for his back since 2001.

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for degenerative disc disease of the lumbar spine 
are not met.

Initially, the Board notes that there is no evidence of a 
back disability in service.  Service treatment records 
reflect no complaint, finding or diagnosis of a back 
disability.  Although there is no report of separation 
examination from his first period of service, the October 
1988 enlistment examination report for his second period of 
service reflects a normal clinical evaluation of the spine.  
Moreover, he denied any history of recurrent back pain at 
that time.

There is also no evidence of a back disability for many years 
after service.  As noted on his claim, the veteran indicated 
that he had not received any treatment for his back until 
2001, over 15 years after the alleged motor vehicle accident.  
The first evidence of post-service back symptomatology 
appears to be a February 2002 private clinic record, which 
reflects complaints of left shoulder pain with radiation into 
the back.  Later, an April 2002 private clinic record 
reflects complaints of low back pain for the last one and a 
half weeks, and an April 2002 x-ray report reflects an 
impression of a normal lumbar spine.  Finally, a February 
2004 x-ray report of the lumbar spine reflects impressions of 
degenerative discogenic disease of the lumbar spine at the 
level of L5-S1 and bilateral facet joint arthritis.  Thus, 
the first radiological evidence of a back disability appears 
almost 20 years after the alleged in-service injury.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion that 
establishes a medical nexus between the veteran's current 
back disability and service.  In this regard, the Board notes 
the May 2005 letter from Dr. M., who stated that the veteran 
suffers from some degenerative joint disease of the lumbar 
spine but that he was unable to directly tie this into the 
veteran's active duty service.  Also of note is an October 
2004 VAOPT record, which reflects the veteran's report of 
having low back pain secondary to multiple motor vehicle 
accidents, at least 5 or 6.  The Board observes that this 
record attributes the veteran's low back disability to 
numerous post-service accidents.  In short, there is no 
positive medical evidence to support the claim, and neither 
the veteran nor his representative has presented or 
identified any such existing evidence.

In addition to the medical evidence, in considering the 
veteran's claim, the Board has also considered the assertions 
advanced by the veteran and on his behalf, to include in the 
July 2004 statements provided by family members.  These 
statements essentially recall that the veteran related that, 
in the spring of 1985, he had been involved in a motor 
vehicle accident while coming home on leave.  Even if the 
Board were to accept as credible the assertions that the 
veteran was involved in a car accident in 1985, the fact 
remains that this claim for service connection turns on a 
medical matter-specifically, the question of whether there 
exists a medical nexus between a current back disability and 
active service.  As laypersons, the veteran and his family 
are not shown to possess appropriate medical training and 
expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
The same is true of statements offered by the veteran's 
representative, on his behalf.  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for degenerative disc disease of the lumbar spine 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.


REMAND

The Board finds that further RO action on the claims for 
service connection for a right ankle sprain and for bilateral 
carpal tunnel syndrome is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is competent lay evidence of 
persistent or recurring symptoms of a right ankle disability, 
and the May 2005 letter from Dr. M. reflects his opinion that 
the veteran's chronic right ankle pain is the result of an 
injury suffered while playing volleyball in service, which is 
documented in the service treatment records.  Also, an 
October 2004 VAOPT record reflects the veteran's report of 
having a weak right ankle secondary to playing basketball.  
While pain, alone, without evidence of underlying pathology, 
does not constitute a disability for VA purposes (see 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)), the 
aforementioned evidence suggests that the veteran currently 
has a right ankle disability and the evidence "indicates" 
that there "may" be a nexus between the disability and an 
in-service injury, a VA examination to obtain a medical nexus 
opinion is warranted.  See McLendon, 20 Vet. App. at 83.

With respect to the bilateral carpal tunnel syndrome, the 
evidence shows that the veteran has been diagnosed with the 
disorder.  Moreover, the May 2005 letter from Dr. M. reflects 
his opinion that the veteran's bilateral carpal tunnel 
syndrome is the result of active service while serving as an 
aviation supply clerk, which required constant typing on a 
daily basis.  As the evidence thus "indicates" that there 
"may" be a nexus between the veteran's current bilateral 
carpal tunnel syndrome and in-service events, a VA 
examination to obtain a medical nexus opinion is warranted.  
See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled 
examination(s), without good cause, may well result in denial 
of the claim(s) (as the original claim(s) for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims for service connection for a 
right ankle sprain and bilateral carpal tunnel syndrome.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any evidence in his 
possession and ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, as regards 
the five elements of a claim for service connection - 
particularly, disability ratings and effective dates - as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims.

Accordingly, these matters are hereby REMANDED for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for a right 
ankle sprain and bilateral carpal tunnel 
syndrome.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman, 
cited above, as regards disability ratings 
and effective dates (as appropriate).  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic and neurological examinations, 
by appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the physicians prior to the 
completion of their reports) and all 
clinical findings should be reported in 
detail.  Each physician should set forth 
all examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Orthopedic examination - The physician 
should clearly identify any current right 
ankle disability underlying the veteran's 
complaints of pain, then should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to particularly include the right ankle 
sprain playing volleyball.

Neurological examination - The physician 
should clearly identify any current 
bilateral carpal tunnel syndrome, then 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that such disability is the result of 
injury or disease incurred or aggravated 
in service, to include his duties as a 
clerk.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claims for service 
connection for a right ankle sprain and 
for bilateral carpal tunnel syndrome in 
light of all pertinent evidence and legal 
authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


